Citation Nr: 0110309	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-05 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

(The issue of entitlement to waiver of recovery of 
overpayment of nonservice-connected pension benefits in the 
amount of $4,193.00 is the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from July 1973 to April 1975.


This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered in July 1998 in which the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) determined that new and material 
evidence had not been submitted that would serve to reopen a 
claim of entitlement to service connection for a left 
shoulder disability.


FINDINGS OF FACT

1.  In December 1988, the Board denied service connection for 
a left shoulder disability.

2.  The evidence received since December 1988, with regard to 
the veteran's claim of entitlement to service connection for 
a left shoulder disability, is cumulative, and is therefore 
not new.


CONCLUSIONS OF LAW

1.  The Board's December 1988 decision, wherein it was 
determined that service connection was not warranted for a 
left shoulder disability, is final.  38 U.S.C.A. § 7104 (West 
1991).

2.  The evidence received subsequent to the Board's December 
1988 decision does not serve to reopen the veteran's claim of 
entitlement to service connection for a left shoulder 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  Governing statutory and 
regulatory provisions stipulate that both unappealed rating 
decisions and decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 5108 (West 1991); see 
also 38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 

or in connection with evidence previously assembled is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

In the instant case, service connection for a left should 
disorder, characterized as a left shoulder separation, was 
denied by the Board in December 1988, following review of 
evidence that included the veteran's service medical records, 
contentions by the veteran that he injured his left shoulder 
in 1974 while in service, post-service private medical 
records indicating that he injured his left shoulder in 1978 
while at work, and the report of a June 1979 VA medical 
examination.  The Board, based on its review, found that a 
chronic left shoulder disorder had not been present during 
military service, nor objectively shown until several years 
thereafter.  

The evidence submitted subsequent to December 1988 includes 
the report of a private medical report, dated in July 1983 
and noting treatment of the veteran for a left shoulder 
injury in 1978, following an on-the-job accident; private 
medical records dated between 1996 and 1998 that pertain to 
disorders other than a left shoulder problem; private medical 
records dated in 1997 that reflect complaints of shoulder 
impairment; the report of a March 1998 VA examination that 
indicates 

diagnoses to include history of fracture of the left clavicle 
with bilateral shoulder arthralgia and lumbar thoracic 
arthralgia; and a statement from the veteran, to the effect 
that he injured his left shoulder while in service.

This evidence is new, in that it had not previously been 
associated with the veteran's claims folder.  It is not new, 
however, as that term is defined in Colvin; that is, it does 
not present new information.  At the time that the Board 
issued its decision in December 1988, his contentions that he 
had incurred an inservice left shoulder injury, along with 
post-service evidence showing that he reported the incurrence 
of an on-the-job left shoulder injury in 1978 and that a left 
shoulder disability was subsequently manifested, were already 
of record.  The evidence received since December 1988 must, 
accordingly, be considered cumulative in nature, and does not 
provide a basis for reopening this claim.  Moreover, the 
veteran has not put VA on notice that there are other records 
that may be pertinent to his request to reopen his claim that 
have not been sought.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In brief, the evidence received since December 1988 is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim in accordance with 38 C.F.R. 
§ 3.156(a) (2000).  The Board finds, therefore, that new and 
material evidence has not been submitted, and the veteran's 
claim for service connection for a left shoulder disability 
has not been reopened.


ORDER

New and material evidence has not been submitted with regard 
to the veteran's claim for service connection for a left 
shoulder disability.  The claim has not been reopened, and 
the benefits sought on appeal remain denied.


(The issue of entitlement to waiver of recovery of 
overpayment of nonservice-connected pension benefits in the 
amount of $4,193.00 is the subject of a separate appellate 
decision.)



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

